Citation Nr: 0911549	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected ulcerative colitis.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral sacroiliitis with arthritis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 
and from April 1978 to January 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the "Tiger 
Team" of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio, that continued a 30 
percent disability rating for ulcerative colitis and a 10 
percent disability rating for bilateral sacroiliitis with 
mild traumatic arthritic changes.  Due to the Veteran's 
residence, however, his appeal remains under the jurisdiction 
of the RO in Atlanta, Georgia.  The Veteran and his sister 
presented testimony at a personal hearing in September 2006 
before the undersigned Veterans Law Judge.  

The claim was remanded in March 2007 and March 2008 for 
further development and due process requirements.  


FINDINGS OF FACT

1.  The Veteran's ulcerative colitis is no more than 
moderately severe.

2.  The Veteran's sacroiliitis with arthritis does not 
manifest muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position, under 
the prior regulations.  Under the amended regulations, 
clinical findings of the lumbar spine show forward flexion is 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, and muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for ulcerative colitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.114, Diagnostic Code 
(DC) 7323 (2008).    

2.  The criteria for a disability rating in excess of 10 
percent for sacroiliitis with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5294, 5295 (as in effect 
prior to Sept. 26, 2003); DCs 5235 to 5243 (as in effect from 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  In February 2002, the Veteran 
filed a claim for an increased rating for his service-
connected bilateral sacroiliitis with arthritis.  In August 
2002, the Atlanta RO issued a letter intended to satisfy the 
VCAA notice requirements for this claim; however, the letter 
erroneously informed him of the type of information and 
evidence needed to substantiate a service connection claim 
rather than his increased rating claim.  Thereafter, in 
February 2003, the Veteran filed a claim for an increased 
rating for his service-connected ulcerative colitis.  A 
rating decision on both issues was issued in April 2003.  

The claim was remanded in March 2007 for additional 
development.  In April 2007, the VA Appeals Management Center 
(AMC) issued a letter intended to satisfy the VCAA notice 
requirements for both of his increased rating claims on 
appeal.  In particular, the letter discussed VA's and the 
Veteran's responsibilities in the development of evidence 
pertinent these issues and notified him of his opportunity to 
submit "additional evidence."  Significantly, however, while 
the letter discussed the manner in which VA determines a 
disability rating in general, the document did not inform the 
Veteran of the type of information and evidence needed to 
substantiate his increased rating claims.  

In July 2007, the AMC again issued a letter intended to 
satisfy the VCAA notice requirements for the increased rating 
issues on appeal.  Specifically, the letter discussed VA's 
and the Veteran's responsibilities in the development of 
evidence pertinent to these claims and notified him of his 
opportunity to submit "additional information and evidence."  
The letter, however, discussed the manner in which VA 
determines a disability rating in general and erroneously 
referred to his "claim for an earlier effective date."  The 
letter did not inform the Veteran of the type of information 
and evidence needed to substantiate his increased rating 
claims.  The claim was returned to the Board, however, in 
light of the above noted deficiencies and that the United 
States Court of Appeals for Veterans Claims (Court) had set 
forth even more specific VCAA notification requirements for 
increased rating claims, the claim was remanded in March 2008 
to accord the Veteran proper VCAA notice with respect to the 
increased rating issues on appeal, as that had not been 
accomplished.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
on August 2008 that fully addressed the notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  
Although the notice did not contain the old regulation, DC 
5294, for evaluation of sacroiliac injury and weakness, 
notice had been provided in the statement of the case issued 
in July 2004.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the case was readjudicated by way of a supplemental statement 
of the case issued on October 2008 after the notice was 
provided.  

In addition, given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2008.  

As to VA's duty to assist, the Board notes that the record 
contains the Veteran's service treatment records and VA has 
associated with the claims folder the VA medical records 
identified by the Veteran which provide the medical history 
of the service-connected disabilities at issue.  All 
relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
He has been afforded VA examinations to determine the 
severity of the service-connected disabilities claimed.  At a 
March 2003 VA examination for the lumbar spine and a July 
2004 VA examination for ulcerative colitis, each examiner 
indicated that the claims file was not available for review.  
However, each examiner recounted the relevant medical history 
as provided by the Veteran that corresponds to that contained 
in the claims file.  Thus, the Board finds those examinations 
to be adequate.  In addition, the Veteran was afforded 
another examination in July 2007 VA examination for 
ulcerative colitis and a lumbar spine disability and the 
examiner noted the claims file had been reviewed.  Further, 
the Veteran testified at a hearing in September 2006 before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  In 
light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law and it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ulcerative colitis

The Veteran contends that his ulcerative colitis disability 
is worse than reflected by the assigned 30 percent rating.  

38 C.F.R. § 4.114, Diagnostic Code 7323 provides for a 100 
percent rating for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent rating 
is warranted for severe ulcerative colitis with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  A 30 percent rating is provided for moderately 
severe ulcerative colitis with frequent exacerbations.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2008).

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Service treatment records show the Veteran was diagnosed with 
ulcerative colitis in 1978 which persisted for over two years 
despite treatment.  A physical evaluation board recommended 
permanent retirement in November 1980.  In 1981 he was 
retired from service for moderately severe ulcerative 
colitis.  

At a VA examination in April 1982 the Veteran stated he still 
had occasional symptoms from his ulcerative colitis but had 
done better since he left the service.  He ate well and 
maintained his weight satisfactorily.  An April 1982 rating 
decision granted service connection for ulcerative colitis 
evaluated as 10 percent disabling under DC 7323 effective in 
January 1981.  Based on hospitalization for increased 
symptoms and a colonoscopy that found active ulcerative 
colitis, a rating decision in April 1984 assigned a 30 
percent rating effective in January 1984.  

As December 1985 VA examination results showed improvement, a 
February 1986 rating decision assigned a 10 percent 
evaluation effective in April 1986.  That evaluation was 
continued in several subsequent rating decisions.  After 
review of a hospitalization report for a colonoscopy that 
showed increased symptoms, a rating decision in March 1991 
increased the evaluation to 30 percent effective in June 
1990.  The 30 percent rating was continued in subsequent 
rating decisions. 

In February 2003, the Veteran sought an increased evaluation.  
VA outpatient treatment records show that in March 2002 he 
reported having a recent colonoscopy with relatively good 
results.  In June 2002, he denied having any pain, 
unintentional weight loss of 10 pounds or more in the last 
six months, nausea, vomiting, diarrhea or constipation.  

In July 2002 it was noted the Veteran had a colonoscopy in 
December 2001 and was found to have signs suggestive of 
active colitis.  He had been continued on medication and felt 
a lot better.  He had 3-4 bowel movements with occasional 
blood but not much.  He had no abdominal pain and his weight 
had been stable.  His abdomen was benign.  In September 2002 
he complained of diarrhea with blood in stools.  

The report of an October 2002 colonoscopy showed a diagnosis 
of ulcerative colitis.  The findings were of areas of redness 
with edema mostly in the left colon.  There were no 
ulcerations.  The Veteran reported having three to four bowel 
movements per day and on occasion he had noted some blood.  
In November 2002 he was encouraged to lose weight.  In 
December 2002, he had only about three to four bowel 
movements with occasional blood.  Clinically he was feeling 
better and his medication was reduced.  In January 2003, he 
started having more frequent bowel movements with mucus and 
some blood but no significant abdominal pain.  He had 
increased the medication but had not had any improvement.  He 
had about eight to 10 bowel movements if he ate which was 
mostly mucus with occasional cramps.  Additional medication 
was prescribed.  

In February 2003 the Veteran reported having four to six 
bowel movements per day.  There was some improvement, but not 
completely.  He still noticed some blood and mucus 
occasionally and with occasional cramps.  He was on 
medication and was still having a fair amount of diarrhea.  

At a VA examination in July 2004, the Veteran stated he had 
pain in the lower abdomen.  Approximately three to four times 
a year he would have a cramping type pain, soreness, and 
tenderness, which lasted anywhere from a few weeks to a few 
months.  He had no weight loss or gain in the prior year.  He 
had nausea about one time a month.  He also had heartburn 
about one to two times a week lasting a couple of hours and 
reflux one to two times a week.  He was taking medication for 
his GERD symptoms.  He had problems with diarrhea.  Usually 
anywhere from about two to three times a week he would have 
episodic diarrhea in which he would have four to five bowel 
movements a day, anywhere from soft to liquid bowel movement 
with mucus in it.  

On examination in July 2004, there were no signs of 
malnutrition or anemia.  There was no abdominal pain 
appreciated at the examination.  The abdomen was soft, 
nontender, and non-rigid.  There were bowel sounds in all 
quadrants with no masses or organomegaly palpated.  He was on 
medication for treatment of colitis and diarrhea.  The 
diagnoses were status post colonoscopy with polypectomy and 
ulcerative colitis.

The Veteran testified in September 2006 as to his symptoms 
and treatment for colitis.  He still had problems with 
diarrhea.  He testified that he had been on Social Security 
disability since 1998 and that decision was based mostly on 
his VA medical records.  

VA outpatient treatment records from two VA medical centers 
for the period from February 2003 to April 2007 show the 
Veteran was seen for follow-up treatment for ulcerative 
colitis also shown as inflammatory bowel disease (IBD).  
During that time he had periodic flare-ups.  In January 2004, 
it was noted that his diarrhea was related to food eating 
especially dairy products.  In March 2006, he was doing well 
and had no gastrointestinal problems at that time.  

In March 2007 when seen by a VA primary care physician, it 
was noted that the Veteran had not been seen since February 
2006, although he had been seen at the other VA medical 
center in September 2006.  His IBD had been stable.  He felt 
better and denied bleeding per rectum or any abdominal pain.  
He had some bleeding a few months earlier.  He had a history 
of lactose intolerance.  There was no change in his weight or 
appetite.  He was advised to follow-up in six months.  The 
impression was history of IBD with ulcerative colitis.  He 
was being followed with a gastrointestinal service at a VA 
medical center where he was last seen in September 2006.  He 
was on medication several times a day and was stable.  

At a VA examination in July 2007, the claims file was 
reviewed by the examiner.  The Veteran stated he had flare 
ups two to three times per year lasting anywhere from two to 
four weeks.  His last flare-up occurred in June 2007.  
Treatment during flare ups included steroids.  He also took 
other medication and stated the medications were very helpful 
in minimizing his discomfort.  He reported a weight loss of 
15 pounds since June.  He attributed the weight loss to 
diarrhea and inability to absorb his food.  Other symptoms 
included abdominal cramping and tenderness around the 
abdominal wall inside.  He also reported excessive flatulence 
with blood and mucus in the diarrhea.  He had never had any 
surgical procedures.  He denied any episodes of 
incapacitation.  

On examination he was a well developed and well nourished, 
obese male in no acute distress.  The results of a June 2007 
barium enema found a 1 cm semilunar impression on the cecum, 
maybe secondary to prominent ileocecal valve area.  There was 
no definite mass, obstruction or filling defect noted.  The 
diagnosis was ulcerative colitis with flare-ups occurring two 
to three times per year.  The Veteran was on adequate 
treatment.  The examiner considered the Veteran's condition 
mild as his attacks were few and he was stable on adequate 
therapy.  

Additional VA outpatient treatment records show that in 
August 2007, the Veteran was a well appearing obese white 
male.  His abdomen was soft, nontender and had positive bowel 
sounds.  In May 2008 the Veteran felt well, he had one 
episode of diarrhea, but now was regular.  His milk 
intolerance responded well to Lactaid milk.  He had no blood 
in the stools.  His abdomen was soft, non-tender and had no 
masses.  The impression was IBD.  

After review of the evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  Severe 
or pronounced ulcerative colitis is not shown.  While the 
evidence shows exacerbations of ulcerative colitis, the 
evidence does not show numerous attacks a year and 
malnutrition with his health only fair during remissions of 
his ulcerative colitis.  On examination in July 2004, the 
Veteran described having attacks three to four times a year 
and at the July 2007 VA examination, he stated he had flare-
ups two to three times a year.  His weight shown during the 
period from June 2002 to May 2008 fluctuated within a range 
from 216.40 pounds to 253.60 pounds.  The Veteran was 
described as well developed and well nourished and on several 
occasions he was advised to lose weight.  On VA examination 
in July 2004 and in July 2007, there were no signs of anemia.  
The July 2007 VA examiner rendered an opinion that the 
Veteran's condition was mild as his attacks were few and he 
was stable on adequate therapy.  That medical evidence does 
not more nearly approximate the criteria for severe symptoms 
of ulcerative colitis to warrant a 60 percent rating.  In 
addition, the evidence does not show the Veteran's ulcerative 
colitis resulted in marked malnutrition, anemia, and general 
debility or with a serious complication as liver abscess to 
warrant a 100 percent disability rating.  The symptoms 
described above are not more than moderately severe.  
Therefore, a rating in excess of 30 percent for ulcerative 
colitis is not warranted under Diagnostic Code 7323.  

The Veteran's symptoms also would not receive a higher rating 
under another analogous code for irritable colon syndrome 
(spastic colitis, mucous colitis, etc), as a 30 percent 
rating is the maximum evaluation available under DC 7319.  
38 C.F.R. § 4.114, DC 7319.   

The Board has considered the Veteran's statement at the July 
2007 VA examination that he had a recent weight loss which he 
attributed to diarrhea and inability to absorb his food.  
However, the record fails to support that statement.  As a 
layperson, the Veteran's opinion that he was unable to absorb 
his food is not competent evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Whether the Veteran is not able to absorb his food is a 
question too complex to be subject to the opinion of a 
layperson such as the Veteran.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Board finds that there is no evidence 
showing that the Veteran's ulcerative colitis presents so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis during the pendency of this appeal.  38 C.F.R. § 3.321.  
The record is devoid of evidence showing that the Veteran's 
ulcerative colitis results in marked interference with 
employment (beyond that contemplated in the assigned rating) 
or has required periods of hospitalization.  Thus, the Board 
finds that referral for consideration of an extraschedular 
rating is not appropriate.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Consequently, the Board finds that the 30 percent rating for 
ulcerative colitis adequately reflects the clinically 
established impairment experienced by the Veteran.  The 
criteria for a higher rating are not met.  In denying the 
claim, the Board has considered all the evidence during the 
period under review and finds no basis for assignment of 
staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board finds that the preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sacroiliitis with arthritis 

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected sacroiliitis 
with arthritis. 

During the pendency of the Veteran's appeal, changes were 
made to that portion of the Rating Schedule that addresses 
rating of the spine.  First, the rating criteria for 
Diagnostic Code (DC) 5293, for intervertebral disc syndrome, 
were amended.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
amendment was effective on September 23, 2002.  The following 
year the rating criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine under 
amended regulations effective September 26, 2003.  68 Fed. 
Reg. 51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5236 for sacroiliac injury 
and weakness and added DC 5242 for degenerative arthritis of 
the spine.  The diagnostic codes that involved findings 
relating to ankylosis or limitation of motion of the spine 
were deleted and the general rating formula includes 
objective criteria for evaluating limitation of motion and 
ankylosis and eliminates indefinite criteria and terminology.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).

Service treatment records show that in 1978 the Veteran 
complained of back pain.  The impression was mild low back 
pain of unknown etiology.  At an examination in October 1980, 
he was found with low back pain (osteoarthritis).  A Medical 
Board, in pertinent part, diagnosed asymptomatic 
spondylolysis L5 and mild low back pain of unknown etiology.  

Post service, an x-ray in October 1981 noted a defect at the 
pars interarticularis at L-5, S-1 level on the left side 
which was suggestive of spondylolysis.  At a VA examination 
in April 1982, the diagnosis was bilateral sacroiliitis.  An 
x-ray revealed slight osteosclerosis in the sacroiliac 
joints.  

A rating decision in April 1982 granted service connection 
for bilateral sacroiliitis evaluated as zero percent 
disabling in January 1981.  That noncompensable rating was 
continued in several subsequent rating decisions.  In an 
August 1999 rating decision, based on limitation of motion 
and painful motion objectively demonstrated on VA examination 
in May 1999, the RO assigned a 10 percent rating effective in 
February 1999.  

In February 2002 the Veteran submitted a claim for a higher 
rating on his lower back condition.  VA outpatient treatment 
records show that in August 2002 the Veteran related his back 
condition had been doing well for many years but the prior 
month he lifted bales of hay that aggravated his back 
condition.  There was tenderness over the lumbar muscles on 
both sides and no tenderness over the lumbar spine.  Straight 
leg raising was negative.  There was no neurological deficit.  
He had good control of urination and bowel movement.  The 
assessment was backache.  In September 2002, the Veteran 
complained of lower back discomfort.  He related his symptoms 
had been aggravated by putting hay in a bay the previous 
weekend and also in August 2002.  On examination, there was 
no tenderness to palpation; however, a muscle spasm was noted 
in the lumbar muscles.  The straight leg raises were 
negative.  The assessment was lower back strain.  

At a VA examination in March 2003 the Veteran related having 
more and more pain in the lower lumbar area which was 
exacerbated by winter or damp weather and by repetitive 
bending or lifting.  He described it mainly as an ache but at 
time was a sharp, stabbing type pain when it was bad.  He got 
relief from medication and adjusting his position.  He had a 
brace but was not wearing it that day.  He occasionally had 
to use a cane to ambulate but did not have one that day.  He 
could walk as far as he needed and had no unsteadiness or 
falls.  His daily activity was affected by not being able to 
bend well or lift well and he had stiffness.  

On examination in March 2003 there was no spasm.  He was 
tender in the buttocks but the sacroiliac notches were not 
tender to palpation or deep rub.  There was no atrophy of the 
buttocks or the lower extremities.  Strength in the lower 
extremities was symmetrical.  Extensor hallucis longus muscle 
strength was symmetrical and deep tendon reflexes were 
symmetrical.  Forward flexion was to approximately 
80 degrees, and extension was to approximately 20-25 degrees.  
Lateral bending was to approximately 25 degrees, bilaterally.  
There was no evidence of real discomfort or pain with range 
of motion.  

A CT scan in February 2003 showed a herniated disc at the 
level of right lateral recess L5-S1 interspace with partial 
obliteration.  The diagnoses were degenerative arthritis of 
the lumbar sacral spine and herniated disc at L5-S1.  The 
examiner saw no evidence on examination or radiography 
examination of sacroiliitis.  

X-rays of the lumbar spine in November 2002 and March 2003 
revealed a defect in the pars interarticularis at the level 
of L5 vertebra and degenerative changes with lateral 
osteophytes.  

At a VA consultation in physical medicine rehabilitation in 
January 2003, the Veteran was seen for a backache radiating 
to the left leg.  He had been having chronic low back pain 
with remissions and exacerbations.  On examination, there was 
mild tenderness over the L5 vertebrae.  Forward flexion was 
to 40 to 50 degrees and extension was to 20 to 30 degrees.  
The extremity examination revealed no motor or sensory 
deficits.  The Veteran stated he had numbness of the whole of 
the left leg.  He was able to appreciate the pinprick on the 
left leg.  He was able to stand on his heels and toes without 
a fall.  Straight leg raising test on the right was possible 
to 60 to 70 degrees.  On the left side, it was limited to 30 
to 40 degrees.  A review of the lumbar spine x-ray indicated 
he had a possible defect in the pars inter articularis at the 
level of L5 vertebrae and break in the par inter-articularis 
at L5.  There were no neurological deficits.  The assessment 
was chronic back pain possibly due to defect of L5 pars 
inter-articularis.  He was given a back support.  

VA outpatient treatment records show in November 2003 he 
sought stronger pain medication for the arthritis in his left 
shoulder and back.

The Veteran had a VA neurology consultation in June 2006.  He 
reported pain in his lower extremities that had been first 
experienced in 1978 which had occurred intermittently since 
then together with numbness over the anterior aspect of his 
left thigh.  He stated that both numbness and pain were 
worsening.  He had been wearing a lumbar brace but was not 
wearing it that day.  He denied weakness in any part of his 
body and stated that his balance was normal.  His upper and 
lower extremities had full range of movements with no drift 
and no pronation.  The only assessment was related to a 
cervical spine disorder.

The Veteran testified in September 2006 as to his lumbar 
spine symptoms, treatment and the effect on his daily 
activities.  He also withdrew from appellate consideration 
his appeal on the denial of entitlement to service connection 
for herniated nucleus pulposus of L5-S1.  

At a VA examination in July 2007 the Veteran stated that his 
lumbar spine condition remained unimproved.  He had 
intermittent pain in the lumbar spine with associated morning 
stiffness.  He denied any other associated symptoms.  He used 
Tylenol twice a day during flare-ups which occurred several 
times per year.  The flare-ups were worse in the wintertime 
or when it was raining or cloudy.  Episodes of incapacitation 
during flare-ups could last anywhere from 12 to 24 hours 
depending on the severity of pain.  During flare-ups he also 
wore a back brace and ambulated with a cane.  He was unable 
to participate in any activities that required bending, 
stooping or excessive physical exertion or heavy lifting.  He 
was able to maintain his independence with most activities of 
daily living.  He was able to do minimal yard work and 
household chores.  

On examination of the lumbar spine in July 2007 the Veteran 
was a well developed, well nourished, obese male in no acute 
distress.  He ambulated without any assistive devices with a 
nonantalgic gait.  Clinical examination found no 
paravertebral spasms or tenderness.  The spine was negative 
for any visible deformities or nonalignment.  Forward flexion 
was 0 to 80 degrees with reports of pain.  Hyperextension was 
0 to 25 degrees with reports of pain.  Bilateral lateral 
flexion was 0 to 20 degrees with reports of pain.  Bilateral 
lateral rotation was 0 to 20 degrees with reports of pain.  
The Veteran reported pain during repetition of three.  There 
was no evidence of fatigability, weakness, lack of endurance 
or incoordination during repetitive motion.  There was no 
additional loss of function during repetitive motion.  The 
combined range of motion was 185 degrees.  A June 2007 x-ray 
indicated there was no significant change since the prior x-
ray in 2003.  A July 2007 x-ray revealed degenerative changes 
which showed no significant change compared to the previous 
examination.  The diagnosis was service-connected back strain 
with evidence of degenerative changes of the lumbar spine and 
possible sacrilitis noted on x-ray.  There was no evidence of 
any neurological deficits or thoracolumbar ankylosis.  

During the pendency of the Veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of intervertebral disc syndrome 
(effective September 23, 2002) and evaluation of disorders of 
the spine, (effective September 26, 2003).  Because the 
Veteran's claim was filed before the regulatory changes 
occurred, he is entitled to consideration of both the old and 
revised regulations.  However, the retroactive reach of the 
revised regulation can be no earlier than the effective date 
of that change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  However, the earlier version 
of the regulation can be applied to the entire period being 
considered.  The Veteran had been assigned a 10 percent 
rating under DC 5294 for evaluation of sacroiliac injury and 
weakness under the old rating criteria which was continued in 
an April 2003 rating decision prior to the effective date of 
the amended regulations.  A review of the record demonstrates 
that the RO considered the old and new rating criteria, and 
the Veteran was made aware of the changes.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Thus, the Board will consider whether the veteran is entitled 
to a rating in excess of 10 percent under the prior 
regulations prior to September 23, 2002, and in excess of 10 
percent from September 23, 2002, under the prior and revised 
regulations.  After review of all the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted under the prior or amended regulations. 

Under the prior regulations, the Veteran's lumbar spine 
disability has been rated as 10 percent disabling under DC 
5294, which contemplates sacroiliac injury and weakness, and 
is to be rated using the criteria for lumbosacral strain 
under DC 5295.  38 C.F.R. § 4.71a, DCs 5294, 5295 (2002).  
Other applicable diagnostic codes include DC 5003 for 
arthritis and DC 5292 which contemplates limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DCs 5003, 5292 
(2002).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

When rated under the prior diagnostic code for sacroiliac 
injury and weakness, the Veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there is no 
evidence of any spasm of the paravertebral muscles on extreme 
forward bending.  In September 2002 after aggravating his 
back condition, a muscle spasm was noted in the lumbar 
muscles.  However, it is not stated as shown during extreme 
forward bending.  On VA examination in March 2003, there was 
no spasm and on VA examination in July 2007 no paravertebral 
spasms were shown.  Furthermore, unilateral loss of lateral 
spine motion was not shown.  Thus, the old schedular criteria 
of DC 5295 may not serve as a basis for an increased rating 
in this case. 

The Board has considered whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  
Although degenerative changes of the lumbar spine were shown 
by x-ray, under DC 5003, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostics codes for the 
specific joint or joints involved.  As the Veteran is in 
receipt of a 10 percent rating based on limitation of motion, 
further consideration under DC 5003 is not warranted.  

Under the old schedular criteria of DC 5292 for limitation of 
motion of the lumbar spine, a higher rating of 20 percent was 
not warranted unless there was moderate limitation of lumbar 
motion.  38 C.F.R. § 4.71a, DC 5292.  At physical medicine 
rehabilitation in January 2003, the Veteran's lumbar spine 
had forward flexion to 40 to 50 degrees, and extension to 
20 to 30 degrees.  On VA examination in March 2003, the 
Veteran's lumbar spine had approximately 80 degrees flexion, 
approximately 20-25 degrees extension, and 25 degrees lateral 
flexion bilaterally.  There was no additional limitation of 
motion due to pain.  On VA examination in July 2007 the 
Veteran's lumbar spine had forward flexion to 80 degrees with 
pain, extension to 25 degrees with pain, bilateral lateral 
flexion to 20 degrees with pain and bilateral lateral 
rotation to 20 degrees with reports of pain.  There was no 
additional loss of function during repetitive motion.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  Under the prior criteria, the 
Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In view of the range of 
motion findings shown and the Veteran's complaints, the Board 
finds that the pain related functional impairment is 
adequately considered and is included in the rating assigned.  
Thus, under the old qualitative criteria for evaluating 
limitation of motion of the lumbar spine, the findings of 
limitation of motion do not more nearly approximate moderate 
limitation of motion of the lumbar spine and a 20 percent 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities under the 
prior rating criteria are not applicable.

Thus, the Board finds that the other applicable diagnostic 
codes under the old regulations do not provide a basis for a 
rating in excess of 10 percent for the lumbar spine 
disability.  38 C.F.R. § 4.71a (2002).

Under the amended regulations, the General Rating Formula for 
Diseases and Injuries of the Spine is applicable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The general rating formula 
provides that unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
evaluation; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation; 
and forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.

As for whether the Veteran would be entitled to a rating in 
excess of 10 percent under the amended schedule which applies 
to DCs 5236 and 5242, the overall medical evidence does not 
show that the Veteran's lumbar spine disability is primarily 
productive of forward flexion of the thoracolumbar spine to 
greater than 30 degrees but not greater than 60 degrees.  On 
VA examination in July 2007 the Veteran's lumbar spine had 
forward flexion to 80 degrees with pain.  At the July 2007 VA 
examination the combined range of motion of the thoracolumbar 
spine was 185 degrees and thus, greater than 120 degrees.  
The clinical findings do not show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reverse lordosis, or 
abnormal kyphosis.  Thus, the Veteran's lumbar spine 
disability does not more nearly approximate the criteria 
associated with the next higher rating of 20 percent under 
the amended schedule for rating spine disabilities.  

As the Veteran also does not have unfavorable ankylosis of 
the entire spine, unfavorable ankylosis of the entire 
thoracolumbar spine, flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, the Veteran's lumbar spine disability 
does not more nearly approximate the criteria associated with 
the higher ratings of 40, 50 and 100 percent under the 
amended schedule for rating spine disabilities.

Although a CT scan in February 2003 showed a herniated disc 
at L5-S1, as noted above, service connection has been denied 
for intercurrent lumbosacral injury with herniated nucleus 
pulposus L5-S1.  Thus, evaluation of intervertebral disc 
syndrome under the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not for consideration.  

The general rating formula also provides that any associated 
objective neurologic abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  However, neurological manifestations 
are not shown that would warrant a separate evaluation.  In 
August 2002 there was no neurological deficit.  The Veteran 
had good control of urination and bowel movement.  On 
examination in January 2003 and July 2007, there was no 
evidence of neurological deficits.  

Both the old and new regulations for evaluating the Veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his low back disability.  Although 
there is some indication that his low back impairment 
interferes with his employment, there is no contention or 
indication that it necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional beyond that compensated by the 
assigned ratings.  Accordingly, the Board finds that referral 
for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 10 percent for 
sacroiliitis with arthritis.  In denying the claim, the Board 
has considered all the evidence and finds no basis for 
assignment of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
ulcerative colitis is denied.

Entitlement to a rating in excess of 10 percent for 
sacroiliitis with arthritis is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


